Citation Nr: 0903783	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In February 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to provide the veteran with proper VCAA notice.  The action 
specified in the February 2008 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a November 2006 statement, the 
veteran's representative suggested that the veteran is 
unemployable due to his disabilities.  To the extent that 
this could be construed as a claim for a total disability 
rating based on individual unemployability, the issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for 
entitlement to service connection for a back disability in an 
October 1982 decision; the veteran failed to appeal that 
decision.  The veteran has repeatedly attempted to reopen 
this claim and the last attempt prior to the decision on 
appeal was denied in a January 2002 rating decision.  The 
veteran failed to perfect an appeal of that decision.  

2.  Evidence received since the January 2002 rating decision 
is either previously of record or cumulative or redundant of 
other evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied the 
veteran's request to reopen his prior claim for service 
connection for a back disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
January 2002 rating decision and the veteran's claim for 
entitlement to service connection for a back disability 
cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran initially sought service 
connection for a back disability in April 1982.  His claim 
was denied in October 1982 and the veteran did not appeal.  
The veteran has repeatedly attempted to reopen his prior 
claim and his most recent attempt prior to the claim on 
appeal was denied in a January 2002 rating decision.  The 
veteran's current attempt to reopen his claim for service 
connection for a back disability was denied in January 2003 
rating decision on the grounds that the veteran had failed to 
submit new and material evidence.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's original claim for entitlement to 
service connection for a back disability because the veteran 
failed to present evidence of a nexus between his current 
back disability and any back disability in service.  Thus, 
for evidence in this case to be considered new and material, 
the appellant must submit evidence showing an etiological 
relationship between his current back disability and a back 
disability in service from December 1968 to December 1970.

The veteran has submitted VA treatment records from May 2005 
through July 2005 and October 2005 through February 2006.  
While these treatment records show treatment for chronic back 
pain and degenerative disc disease, no medical professional 
has concluded that the veteran's current back disability is 
etiologically related to his service from December 1968 to 
December 1970, more than 30 years ago.  Treatment notes from 
October 2005 report that the veteran attributes his original 
back injury to an injury in service.  However, these notes 
are simply recording the veteran's own report of his medical 
history and do not offer a medical opinion regarding the 
etiology of the veteran's current disability.  Thus, this 
evidence, though new, is not material.  

Accordingly, as new and material evidence has not been 
submitted, the veteran's prior claim for entitlement to 
service connection for a back disability cannot be reopened.  
The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  



The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in March 2008 that informed him of what 
evidence was required to reopen his prior claim, what 
evidence was required to substantiate his claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also informed of how the VA assigns 
disability ratings.  

This notice letter was not provided to the veteran prior to 
the initial unfavorable rating decision.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2008 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2008, after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the veteran in the development 
of his claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files.  Additionally, VA has no duty to 
provide a medical examination or obtain a medical opinion 
prior to reopening a claim.  38 C.F.R. § 3.159(c)(iii).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


